Frank J. Morales, ABA 0810059
BARLOW COUGHRAN
MORALES & JOSEPHSON, P.S.
1325 Fourth Ave Suite 910
Seattle, WA 98101
Telephone: (206) 224-9900
Facsimile: (206) 224-9820
E-mail: frankm@bcmjlaw.com




                              UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA AT ANCHORAGE

BOARDS OF TRUSTEES OF THE
ALASKA PIPE TRADES U.A. LOCAL 367
HEALTH & SECURITY TRUST FUND,
ALASKA PLUMBING AND PIPEFITTING
INDUSTRY PENSION PLAN, U.A.
LOCALS NO. 375 AND 367                              NO.
SUPPLEMENTAL PENSION TRUST
FUND, ANCHORAGE ALASKA AREA                         COMPLAINT FOR BREACH OF
PIPE TRADES 367 JOINT                               COLLECTIVE BARGAINING
APPRENTICESHIP TRAINING FUND, and                   AGREEMENT AND ERISA
PLUMBERS AND PIPEFITTERS
NATIONAL PENSION FUND,

                          Plaintiffs,
        v.

LIVING WATERS PLUMBING &
MECHANICAL, LLC, an Alaska limited
liability company, AK Entity No. 10044831,

                          Defendant.


        For their complaint, plaintiffs allege as follows:

                             I.         PARTIES AND JURISDICTION


                                                                      BARLOW COUGHRAN
Boards of Trustees of the Alaska Pipe Trades, et al.               MORALES & JOSEPHSON, P.S.
                                                                   1325 FOURTH AVE., SUITE 910
v. Living Waters Plumbing & Mechanical, LLC - Page 1                    SEATTLE, WA 98101
  8600 042 de26v5011t
                                                                           (206) 224-9900

          Case 3:20-cv-00216-HRH Document 1 Filed 09/03/20 Page 1 of 5
        1.        Plaintiffs are the Boards of Trustees of the Alaska Pipe Trades U.A. Local 367

Health & Security Trust Fund, Alaska Plumbing And Pipefitting Industry Pension Plan, U.A.

Locals No. 375 and 367 Supplemental Pension Trust Fund, Anchorage Alaska Area Pipe

Trades 367 Joint Apprenticeship Training Fund, and Plumbers And Pipefitters National

Pension Fund (collectively “Trust Funds”).

        2.        The Trust Funds are joint labor-management funds created pursuant to

Section 302(c) of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 186(c), and

the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq. as

amended (“ERISA”).

        3.        Defendant Living Waters Plumbing & Mechanical, LLC (“Living Waters”) is

an Alaska limited liability company engaged in the business of plumbing, heating, and air-

conditioning work in Alaska with its principal offices located at 5630 Silverado Way, Unit 9,

Anchorage, Alaska 99518.

        4.        Living Waters is engaged in business within the jurisdiction of this court, and

such business affects commerce within the meaning of Section 301(a) of the LMRA.

        5.        Jurisdiction is conferred on this court by Section 502 ERISA, 29 U.S.C. §

1132.

        6.        Venue lies in the United States District Court for the District of Alaska at

Anchorage under ERISA § 502(e)(2), 29 U.S.C. §1132(e)(2).

        II.       FIRST CLAIM FOR RELIEF: DELINQUENT CONTRIBUTIONS

        7.        United Association Local 367 (“Local 367”) is an employee organization as

the term is defined by LMRA and ERISA located in the State of Alaska. Local 367 is the


                                                                            BARLOW COUGHRAN
Boards of Trustees of the Alaska Pipe Trades, et al.                     MORALES & JOSEPHSON, P.S.
                                                                         1325 FOURTH AVE., SUITE 910
v. Living Waters Plumbing & Mechanical, LLC - Page 2                          SEATTLE, WA 98101
  8600 042 de26v5011t
                                                                                 (206) 224-9900

          Case 3:20-cv-00216-HRH Document 1 Filed 09/03/20 Page 2 of 5
exclusive collective bargaining representative for certain employees of Living Waters

working in the State of Alaska.

        8.        At all material times, Living Waters has been signatory to a collective

bargaining agreement (“CBA”) with the United Association of Journeymen and Apprentices

of the Plumbing and Pipe Fitting Industry of the United States and Canada, AFL-CIO, and its

affiliated Local, Local 367, which incorporates by reference the Trust Funds’ Trust

Agreements.

        9.        The CBA and Trust Agreements require Living Waters to make employee

benefit contributions and other payments to the Trust Funds and Local 367 pursuant to the

terms and conditions set forth in the CBA and the Trust Agreements.

        10.       At no time has Living Waters attempted to withdraw from or terminate its

CBA.

        11.       Since December 2019, Living Waters has failed and refuses to timely make the

required monthly contributions to the Trust Funds for work performed by employees covered

by the CBA and Trust Agreements.

        12.       Living Waters owes $14,323.30 in employee benefit contributions for the

delinquent month of December 2019.

        13.       Living Waters owes an unknown amount in employee benefit contributions for

August 2019 through current. The total amount will be proven on motions or at trial.

        14.       Under the terms of the Trust Agreements creating the Trust Funds, the CBA,

and ERISA, Living Waters is obligated to pay liquidated damages, interest, reasonable




                                                                          BARLOW COUGHRAN
Boards of Trustees of the Alaska Pipe Trades, et al.                   MORALES & JOSEPHSON, P.S.
                                                                       1325 FOURTH AVE., SUITE 910
v. Living Waters Plumbing & Mechanical, LLC - Page 3                        SEATTLE, WA 98101
  8600 042 de26v5011t
                                                                               (206) 224-9900

          Case 3:20-cv-00216-HRH Document 1 Filed 09/03/20 Page 3 of 5
attorney’s fees and costs and expenses of suit as a result of its failure to pay the required

employee benefit contributions in a timely manner.

         15.       Living Waters owes $6,087.13 in liquidated damages, $1,669.86 in interest

(calculated through September 1, 2020), and $375.00 in attorney fees for the delinquent

months of December 2019, February, March, April, and May 2020.

         16.       Living Waters owes an unknown amount of liquidated damages, interest, and

attorney fees for August 2020 through current. The total amount owed will be proven on

motions or at trial.

         17.       As required by AS 08.18.081 and concurrent with this complaint, the Trust

Funds have filed an action in District Court for the State of Alaska Third Judicial District at

Anchorage, to collect the amounts owed by Living Waters from its contractor’s bond.

         WHEREFORE, the Trust Funds pray for judgment as follows:

         (a)       Against Living Waters Plumbing & Mechanical, LLC for the full amount of

                   contributions found to be owing to the Trust Funds to the date of the judgment

                   herein;

////



////



////



////


                                                                             BARLOW COUGHRAN
Boards of Trustees of the Alaska Pipe Trades, et al.                      MORALES & JOSEPHSON, P.S.
                                                                          1325 FOURTH AVE., SUITE 910
v. Living Waters Plumbing & Mechanical, LLC - Page 4                           SEATTLE, WA 98101
   8600 042 de26v5011t
                                                                                  (206) 224-9900

           Case 3:20-cv-00216-HRH Document 1 Filed 09/03/20 Page 4 of 5
        (b)       Against Living Waters Plumbing & Mechanical, LLC all for liquidated

                  damages, interest, reasonable attorneys’ fees, and costs and expenses of suit;

                  and

        (c)       For such other and further relief as this Court deems just and equitable.


        DATED this 3rd day of September, 2020.


                                  /s/ Frank J. Morales
                                 Frank J. Morales, ABA #0810059
                                 BARLOW COUGHRAN
                                 MORALES & JOSEPHSON, P.S.
                                 Attorneys for Plaintiffs




                                                                              BARLOW COUGHRAN
Boards of Trustees of the Alaska Pipe Trades, et al.                       MORALES & JOSEPHSON, P.S.
                                                                           1325 FOURTH AVE., SUITE 910
v. Living Waters Plumbing & Mechanical, LLC - Page 5                            SEATTLE, WA 98101
  8600 042 de26v5011t
                                                                                   (206) 224-9900

          Case 3:20-cv-00216-HRH Document 1 Filed 09/03/20 Page 5 of 5
